LEWIS, J.
Relator appealed from the order of the trial court overruling its-demurrer to the answer of respondents to the alternative writ. The' petition for the writ set out that appellant was incorporated under the provisions of title 1, c, 34, G. S. 1894, and that it had installed.'. *431and put in operation throughout the state a complete telephone system, and had maintained the same, with the necessary exchanges, switches, poles, wires, and appliances, for the operation and conducting of the business, and that it had in operation more than twenty exchanges, and furnished telephone service to more than three hundred cities and villages, all of which were connected with each other by long-distance toll lines; that on March 20, 1899, the common council of Thief River Falls duly passed and adopted the following resolution:
Resolved, by the city council of the city of Thief River Falls, that the right, privilege, and the authority is hereby granted to the Northwestern Telephone Exchange Company, its successors and assigns, to occupy the streets, alleys, and public grounds within said city for the purpose of placing therein its poles, wires, and fixtures, constituting its telephone and telegraph line within and through said city, provided that the location of said poles and wires and fixtures shall be designated by said city council.
The petition'alleged: That after the passage of the resolution and during November, 1899, appellant installed and put in operation in the city of Thief River Falls a telephone line, with the necessary poles, wires, and fixtures, and occupied with the same the following streets: Arnold avenue from Town ditch to First street, north side of First street from Arnold avenue to Ea Bree avenue, west side Ea Bree avenue to Third street. On August 21, 1899, the common council expressly designated those streets as the proper places for the placing of the poles, wires, etc. That on June 19, 1906, petitioner presented its petition in writing, reciting that it desired to maintain its then present telephone line in the city, and to use and occupy for that purpose certain other designated streets, alleys, and public grounds, and demanded of the common council that- it so designate the location, or streets, alleys, and grounds, where the petitioner might place its telephone poles, wires, and fixtures in making the proposed extension. That the petition was in all respects declined and refused, on the ground that respondent city was about to install and purchase a telephone system of its own, and for the further reason that *432relator had no right upon any of the streets, alleys, or public grounds of the city, except those actually occupied by it.
The answer to the alternative writ admitted the passage of the resolution of March 20, 1899, and alleged that in pursuance of such resolution, on August 21, 1899, the common council passed the following resolution:
Moved by Alderman John M. Burkee, seconded by P. O. Bergh, that the following named streets be, and are hereby, designated as the route over which the Northwestern Telephone Company is permitted to place its poles and wires; poles to be placed at or about eight feet from the side of the street upon which they are placed: Arnold avenue from Town Ditch to First street, north side of First street from Arnold avenue to Da Bree avenue, west side Da Bree avenue to Third street.
The answer further alleged that the resolution of August 21 defined and limited the extent of appellant’s lines and its rights in the city, and that it had not at any time before the commencement of this proceeding used such line for any other than long-distance business. The answer also states that there was already an adequate and complete telephone exchange in' operation in the city, and that there was no necessity or demand for increased facilities in connection with the petitioner’s telephone service, and that it would be a burden upon the inhabitants of the city to permit such additional incumbrance on the city streets.
It was claimed upon the argument that the only reason why the city council refused to grant the petition was that the city had already installed another plant, and that the refusal was not based upon the ground that appellant had no legal right so to extend its system by virtue of the resolution of March 20, 1899, and that the trial court decided the demurrer upon that ground. In answér to this suggestion, it is only necessary to say that we are not informed by the record upon what ground the learned trial judge based his decision. The answer admitted that the city was already possessed of adequate telephone facilities, and alleged that there was no necessity for an extension of appellant’s system; but the question of the legal right to. do so was fairly raised by the pleadings, and consequently we have *433presented for decision in this court the single question: Did appellant acquire the right to establish a local telephone system under and by virtue of the resolutions of March 20 and August 21, 1899?
We shall dismiss, without discussion, the effect of the proviso contained in the resolution of March 20, reading: “Provided that the location of said poles and wires and fixtures shall be designated by said city council.” The right to supervise the location of the line and poles was reserved, whether the grant was limited to a long-distance telephone line, or whether it embraced the further power to establish a local telephone exchange at any time the company should so elect. This proviso throws no light on the question, except as it may be considered in connection with the subsequent conduct of the parties.
It is elementary that the proper rule of construction of municipal ordinances is that they shall be strictly construed against the party claiming a grant. The language of the resolution is: • “To occupy the streets, alleys, and public grounds within said city for the purpose of placing therein its poles, wires, and fixtures, constituting its telephone and telegraph line within and through said city.” The record does not inform us whether the company, afterwards extended its long-distance line through the city, but in 1899 it only located its line within the city; that is, from the city limits to Third street. Strictly speaking, “its telephone line” refers to the line the company was at that time constructing through the country, viz., its long-distance telephone line. If, however, the language of the resolution is ambiguous, or susceptible of two constructions, one as contended for by appellant and the other by the city, then the subject should be considered in the light of the surrounding circumstances, in order to determine the intention of the parties.
The court takes judicial notice that in 1900 the population of Thief River Falls was one thousand eight hundred nineteen, which in 1905 had increased to three thousand five hundred two. Although it is alleged in the petition that appellant company conducted a long-distance telephone system, and that it had established more than twenty exchanges in various cities, and furnished telephone facilities to more than three hundred cities and villages, all connected, it is not alleged *434and it-does not appear that it was the purpose of appellant in 189$ to establish a local exchange in connection with its long-distance service in every city and village in which it established its long distance system. On the contrary, it is fairly to be inferred that such was not the settled purpose of the company. Therefore appellant was primarily engaged in the business of conducting a long-distance system in this and other states, and only established local exchanges in comparatively few instances. It was not the intention of the company to install a local telephone exchange in the city at the time it made application for the grant. It made no attempt to do so after the passage of the resolution of March 20, but, on the contrary, took the necessary steps to extend its long-distance system to the city, and made no demand upon the council to locate a route for a local exchange until the period of nearly seven years had transpired, and until the location of another system and the growth of the city made it apparent that it'might be profitable.
So much for the attitude of appellant at that time, and now as to the city. If it was the purpose of appellant, as evidenced by its conduct, to establish at that time its long-distance system only, is it not reasonable to suppose that, in passing the resolution of March 20, the council legislated with reference to the long-distance system only? The language of the resolution is reasonably consistent with such intention, and it will not be presumed that the council intended to confer any greater powers than the language .imports, when strictly construed. While the action of the council in locating the line by the resolution of August 21 was not inconsistent with an unlimited grant, such action was consistent with a limited grant; and unless it clearly appears from both resolutions, when considered in view of the surrounding circumstances, that the grant was unlimited, no presumption to that effect arises from the mere fact that express words of limitation were not employed.
In addition .to what appears from the pleadings, it may be stated that it is a matter of common knowledge that the telephone business has always consisted of two well-defined branches — the long-distance system, and exchanges for the local business of cities and villages. Tong-distance companies have often acquired local exchanges, and, *435in the larger cities, operated them in connection with the toll system; but the words “telephone line” do not necessarily include local exchange lines. Appellant was engaged particularly in the long-distance telephone business. Presumably respondents treated with the company in that capacity, and the language of the grant does not require the construction which would indicate that as representatives of the municipality the members of the council were careless trustees and intended to tie the hands of the city for all time with reference to a very important franchise.
Affirmed.